Sherwood, C. J.
Action to enforce mechanic’s lien for material furnished, resulting in judgment for -plaintiffs. The case hinges upon the sufficiency of the lien paper filed by them in attempted compliance with the statute. That paper describes the property sought to be charged, as: “ One brick building for a rail mill, which is about two hundred and twenty-five feet long, ninety feet wide and twenty-six feet high; also, one brick building for a puddle mill, which is about two hundred feet long, seventy feet wide and twenty-six feet high; which buildings are situated in that part of North LaG-range, in the county of Lewis and State of Missouri, known as blocks numbered three and four, (3 & 4,) owned by the LaGrange Iron and Steel Company, a corporation.” The agreed statement of facts show that blocks three and four are separated by Olay street; that the rail mill is built on the former, and the puddle mill on the latter; that these blocks consist of ten lots each, with an alley through the centre; that the rail mill is located on portions of all the lots in block three and extending across the alley, and that the puddle mill is similarly situated on block four, except that not being so long, that mill i's not located on two of the northernmost *547■lots of that block. It is obvious that from the lien paper it is not possible to determine on what lot or lots or on what block either the rail mill or the puddle mill is situate, nor whether each building is located on both blocks, nor what proportion of the material entered into the construction of each particular building. These are fatal defects. The necessity for certainty in these particulars was fully discussed and passed upon by us heretofore, (Fitzpatrick v. Thomas, 61st Mo. 512, and cas. cit.) and we adhei’e to the conclusion then reached. Nor can we see that the common design, to wit: the production of steel rails, which prompted the erection of both buildings, can at all alter the legal complexion of this, case, or distinguish it in principle from our former adjudicated cases.
Judgment reversed and cause remanded.
All concur.
Reversed.